MATHEWS, Circuit Judge.
I concur in the result.
The United States brought this condemnation proceeding under the Acts of August; 1, 1888, c. 728, 25 Stat. 357 (40 U. S.C.A. §§ 257, 258); February 26, 1931, c. *309307, 46 Stat. 1421 (40 U.S.C.A. §§ 258a-258e); and June 16, 1933, c. 90, § 203 (a), 48 Stat. 202, 40 U.S.C.A. §'403 (a), to determine the amount of compensation which should be paid for certain lands of appellants, which were taken for public use in the construction of Grand Coulee Dam in the Columbia river, in the Eastern District of Washington. There was a jury trial, resulting in a verdict and judgment awarding $3,500 to appellant Brett and $80 to appellants Schreckengast. These awards appellants deem inadequate. Hence this appeal.
There are 16 assignments of error. Assignments 1 to 11, inclusive, are to the exclusion of testimony regarding the value of the condemned lands. The excluded testimony related to the value of the lands prior to the time they were ’ taken by the Government. It should have been limited to their value at the time of taking. Olson v. United States, 292 U.S. 246, 255, 54 S.Ct. 704, 78 L.Ed. 1236. Not being so limited, the testimony was properly excluded.
. Assignments' 12, 13, and 14 are to the refusal of instructions requested by appellants. Assignments 15 and 16 are to the giving of instructions excepted to by appellants. Assuming, without deciding, that the requested instructions were correct statements of the law, and that the instructions excepted to by appellants were incorrect, it does not follow that reversible error was committed. To be reversible, the error must be shown to be prejudicial. Houston v. Southwestern Bell Tel. Co., 259 U.S. 318, 325, 42 S.Ct. 486, 66 L.Ed. 961; Walton v. Wild Goose Mining & Trading Co. (C.C.A.9), 123 F. 209, 219.
To show prejudice in the refusal of requested instructions, it must be shown that there was evidence to which such instructions were properly applicable, and that the subject-matter thereof was not sufficiently covered by the charge as given. Sweeney v. Erving, 228 U.S. 233, 242, 33 S.Ct. 416, 57 L.Ed. 815, Ann.Cas.l914D, 905; Bird v. United States, 187 U.S. 118, 132, 23 S.Ct. 42, 47 L.Ed. 100; National Bank of Commerce v. United States (C.C. A.9) 224 F. 679, 683. To show prejudice in the giving of instructions, it must be shown that the evidence was such that these instructions, when considered with and in the light of the whole charge, might have misled the jury. Northern Pac. Ry. Co. v. Teeter (C.C. A.7) 63 F. 527, 529.
Appellants in this case have not made or attempted to make any such showing. They have pointed out no evidence to which the requested instructions or those exGepted to by them might have been applied. The burden of searching the record for such evidence rested upon counsel for appellants and should not be assumed by this court. Walton v. Wild Goose Mining & Trading Co., supra (C.C.A.) 123 F. 209, 211.
The judgment should be affirmed.